DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. - (US2014/0035715), hereinafter referred to as “Takahashi” in view of Cho (“Design and Characterization of a MEMS Thermal Switch”) and in further view of Griffiths (US2008049398). 
Regarding Claim 1, Takahashi discloses (Figures 1-4) a thermal management system (10) for transferring heat to and from a heat source (high temperature member connected to member 20, per Paragraph 0033, lines 7-10), said system comprising:
a thermal conductor (22, i.e. base member of element 20) thermally coupled to the heat source (per Paragraph 0033, lines 7-10); 
at least one pressure dependent thermal conductance element (24, i.e. layer of carbon nanotubes 26 of element 20, per Paragraph 0034, lines 1-4, pressure dependent, i.e. elastically deformable, per Paragraph 0036, lines 6-12, and thermally conductive since it’s formed of the carbon nanotubes) thermally coupled to the conductor (as shown in Figure 3 and per Paragraph 0034, lines 1-4); 
at least one heat sink (30, in combination with a low temperature member per Paragraph 0033, lines 9-10) thermally coupled to (as shown in Figures 2 & 4) or thermally separable (as shown in Figures 1 & 3) from the at least one thermal conductance element (per Paragraph 0032, lines 19-26); and 
at least one actuator (50) configured relative to the thermal conductor, the at least one thermal conductance element and the at least one heat sink (as shown in Figures 1-2) so as to control compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to control the transfer of heat therebetween (per Paragraph 0032, lines 19-26).
Takahashi further suggests wherein said at least one actuator being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween, and appears capable of operating in such a manner, however, does not explicitly teach this limitation.  
Cho, also directed to a CNT thermal switch (see Fig. 1), teaches at least one actuator (actuator, Page 274) being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween (see “on” and “off” states Fig. 1 & varying load for “on” stage in Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to include the at least one actuator being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween as taught by Cho, in order to provide a wider range of thermal conductivities to the operating range of the thermal switch.
Takahashi does not teach the at least one thermal conductance element is one thermal conductance element and the at least one heat sink is a plurality of heat sinks.  
Griffiths teaches the at least one thermal conductance element (125) is one thermal conductance element and the at least one heat sink (105a-105c) is a plurality of heat sinks.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to include the plurality of heat sinks as taught by Griffiths, in order to increase the heat transport by varying the number of heat sinks (¶[0052] & ¶[0078]). 
Regarding Claim 2, Takahashi discloses the system according to claim 1 and further teaches (Figures 1 & 3) wherein the at least one actuator creates a gap (spacing between surface 20a and surface 30a) between the at least one thermal conductance element and the at least one heat sink (as shown in Figures 1 & 3) to prevent heat transfer between the thermal conductor and the at least one heat sink (per Paragraph 0032, lines 19-23).
Regarding Claim 3, Takahashi discloses the system according to claim 1 and further teaches wherein the at least one actuator is selected from the group consisting of electric actuators, pneumatic actuators and expansion actuators (at least electric actuator per Paragraph 0032, lines 26-27 or expansion actuator per Paragraph 0054, lines 1-4 & 15-19).
Regarding Claim 5, Takahashi discloses the system according to claim 1 and further teaches wherein the at least one thermal conductance element includes a compliant thermal interface material (TIM) (26, elastically deformable per Paragraph 0036, lines 6-12).
Regarding Claim 6, Takahashi discloses the system according to claim 5 and further teaches wherein the TIM is selected from the group consisting of a nanowire array, a carbon nanotube forest and polymeric gaskets (at least carbon nanotubes per Paragraph 0034, here “forest” is interpreted as an array which is shown in Figures 3-4).
Regarding Claim 7, Takahashi discloses the system according to claim 1 and further teaches wherein the thermal conductor is selected from the group consisting of a heat strap, a heat pipe and a heat spreader (at least a heat spreader, per Paragraph 0033, lines 2-4).
Regarding Claim 8, Takahashi discloses the system according to claim 1 and Griffiths further teaches the actuator (110) is a plurality of actuators (¶[0078]), the actuators selectively couple one of the heat sinks to the thermal conductance element.
Regarding Claim 18, Takahashi discloses (Figures 1-4) a thermal management system (10) for transferring heat from a heat source (high temperature member connected to member 20, per Paragraph 0033, lines 7-10), said system comprising: 
a thermal conductor (22, i.e. base member of element 20) thermally coupled to the heat source (per Paragraph 0033, lines 7-10); 
a pressure dependent thermal conductance element (24, i.e. layer of carbon nanotubes 26 of element 20, per Paragraph 0034, lines 1-4, pressure dependent, i.e. elastically deformable, per Paragraph 0036, lines 6-12, and thermally conductive since it’s formed of the carbon nanotubes) thermally coupled to the conductor (as shown in Figure 3 and per Paragraph 0034, lines 1-4); 
a heat sink (30, in combination with a low temperature member per Paragraph 0033, lines 9-10) thermally coupled to (as shown in Figures 2 & 4) or thermally separable from (as shown in Figures 1 & 3) the thermal conductance element (per Paragraph 0032, lines 19-26); and 
an actuator (50) configured relative to the thermal conductor, the thermal conductance element and the heat sink (as shown in Figures 1-2), wherein the actuator is selectively controlled to control compression on the thermal conductance element between the thermal conductor and the heat sink so as to control the transfer of heat therebetween (per Paragraph 0032, lines 19-26).
Takahashi does not teach a plurality of actuators configured relative to the thermal conductor, the thermal conductance element and the plurality of heat sinks.
Griffiths teaches a plurality of actuators (110) configured relative to the thermal conductor (125), the thermal conductance element and the plurality of heat sinks (105a-105c).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to include the plurality of heat sinks/actuators as taught by Griffiths, in order to increase the heat transport by varying the number of heat sinks (¶[0052] & ¶[0078]). 
Takahashi as modified would result in the plurality of actuators selectively controlling the compression on the thermal conductance element between the thermal conductor and a select one of the heat sinks.
Takahashi further suggests wherein said at least one actuator being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween, and appears capable of operating in such a manner, however, does not explicitly teach this limitation.  
Cho, also directed to a CNT thermal switch (see Fig. 1), teaches at least one actuator (actuator, Page 274) being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween (see “on” and “off” states Fig. 1 & varying load for “on” stage in Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to include the at least one actuator being selectively actuatable so as to provide varying compression on the at least one thermal conductance element between the thermal conductor and the at least one heat sink so as to provide a desired amount of heat transfer therebetween as taught by Cho, in order to provide a wider range of thermal conductivities to the operating range of the thermal switch.
Regarding Claim 19, Takahashi as modified teaches the system according to claim 18 and further teaches wherein the thermal conductance element includes a compliant thermal interface material (TIM) (as set forth in claim 18 above).
Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Cho (“Design and Characterization of a MEMS Thermal Switch”), Griffiths (US2008049398), and Grayson et al. - (US2008/0314560), hereinafter referred to as “Grayson”.
Regarding Claims 4, Takahashi discloses the systems according to claims 1, respectively, and further teaches wherein the at least one actuator selectively compresses or does not compress the at least one thermal conductance element (as set forth in claims 1 and 13 above) but fails to teach wherein the at least one actuator is a rotary actuator.
However, Greyson teaches (Figures 2-3B) a thermal management system (200/300) for transferring heat to and from a heat source (second structure attached to plate 217/303, per Paragraph 0039, lines 7-8), said system comprising: a thermal conductor (217/303) thermally coupled to the heat source (per Paragraph 0039, lines 7-8); at least one heat sink (201/301) thermally coupled to (as shown in Figure 3B) or thermally separable (as shown in Figure 3A) from the thermal conductor; and at least one actuator (assembly of electric motor 221/311, shaft 211, and gear 213. It is noted that reference numbers 209 and 221 in Figure 2 appear to be inverted in the specification, that is, the spec in paragraph 0039 describes a cover 221 and a motor 209, however Figure 2 appears to show the motor at 221 and the cover at 209) configured relative to the thermal conductor and the at least one heat sink (as shown in Figures 2-3B) so as to control movement of the heat sink relative to the thermal conductor (per Paragraph 0039) so as to control the transfer of heat therebetween (per Paragraph 0039). In particular, Greyson teaches wherein the at least one actuator is a rotary actuator (rotation of the electric motor rotates the gear via rotation of the shaft per Paragraph 0039, lines 1-5) for the purpose of enabling dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink (per Paragraph 0002), ultimately achieving the desired heat transfer rate at any given time.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi, by employing the at least one actuator as a rotary actuator, as to claims 4, as taught by Greyson, for the purpose of enabling dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink, ultimately achieving the desired heat transfer rate at any given time.  
Regarding Claim 11, Takahashi discloses the systems according to claims 1, respectively, but fails to teach a sensor for measuring the heat transfer through the at least one thermal conductance element as to claim 11, said actuator controlling the compression on the at least one thermal conductance element as to claim 11, based on the measured heat transfer.
However, Greyson teaches (Figures 2-3B) a thermal management system (200/300) for transferring heat to and from a heat source (second structure attached to plate 217/303, per Paragraph 0039, lines 7-8), said system comprising: a thermal conductor (217/303) thermally coupled to the heat source (per Paragraph 0039, lines 7-8); at least one heat sink (201/301) thermally coupled to (as shown in Figure 3B) or thermally separable (as shown in Figure 3A) from the thermal conductor; and at least one actuator (assembly of electric motor 221/311, shaft 211, and gear 213. It is noted that reference numbers 209 and 221 in Figure 2 appear to be inverted in the specification, that is, the spec in paragraph 0039 describes a cover 221 and a motor 209, however Figure 2 appears to show the motor at 221 and the cover at 209) configured relative to the thermal conductor and the at least one heat sink (as shown in Figures 2-3B) so as to control movement of the heat sink relative to the thermal conductor (per Paragraph 0039) so as to control the transfer of heat therebetween (per Paragraph 0039). In particular, Greyson teaches to employ sensors (temperature sensors 305 measuring temperature of the heat source and heat sink as shown in Figure 3A) for the purpose of facilitating monitoring and operation of the thermal management system (per Paragraph 0041). Since the purpose of the thermal management system in both Takahashi and Greyson is to control the amount of heat transfer between the heat source and the heat sink by moving the heat sink, via the actuator, in and out of contact with the heat source, and since heat transfer is inherently a function of the temperature differential between the heat source and the heat sink, a skilled artisan would have recognized that the temperature sensors would thus enable measuring of the heat transfer between the heat source and the heat sink, thereby facilitating monitoring and operation of the thermal management system so as to enable the dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink, ultimately achieving the desired heat transfer rate at any given time.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi, by employing a sensor for measuring the heat transfer through the at least one thermal conductance element as to claim 11, said actuator controlling the compression on the at least one thermal conductance element as to claim 11, based on the measured heat transfer, as taught by Greyson, for the purpose of facilitating monitoring and operation of the thermal management system so as to enable the dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink, ultimately achieving the desired heat transfer rate at any given time.  
Regarding Claim 20, Takahashi as modified teaches the system according to claim 18 but fails to teach a sensor for measuring the heat transfer through the thermal conductance element, said actuators controlling the compression on the thermal conductance element based on the measured heat transfer.
However, Greyson teaches (Figures 2-3B) a thermal management system (200/300) for transferring heat to and from a heat source (second structure attached to plate 217/303, per Paragraph 0039, lines 7-8), said system comprising: a thermal conductor (217/303) thermally coupled to the heat source (per Paragraph 0039, lines 7-8); at least one heat sink (201/301) thermally coupled to (as shown in Figure 3B) or thermally separable (as shown in Figure 3A) from the thermal conductor; and at least one actuator (assembly of electric motor 221/311, shaft 211, and gear 213. It is noted that reference numbers 209 and 221 in Figure 2 appear to be inverted in the specification, that is, the spec in paragraph 0039 describes a cover 221 and a motor 209, however Figure 2 appears to show the motor at 221 and the cover at 209) configured relative to the thermal conductor and the at least one heat sink (as shown in Figures 2-3B) so as to control movement of the heat sink relative to the thermal conductor (per Paragraph 0039) so as to control the transfer of heat therebetween (per Paragraph 0039). In particular, Greyson teaches to employ sensors (temperature sensors 305 measuring temperature of the heat source and heat sink as shown in Figure 3A) for the purpose of facilitating monitoring and operation of the thermal management system (per Paragraph 0041). Since the purpose of the thermal management system in both Takahashi and Greyson is to control the amount of heat transfer between the heat source and the heat sink by moving the heat sink, via the actuator, in and out of contact with the heat source, and since heat transfer is inherently a function of the temperature differential between the heat source and the heat sink, a skilled artisan would have recognized that the temperature sensors would thus enable measuring of the heat transfer between the heat source and the heat sink, thereby facilitating monitoring and operation of the thermal management system so as to enable the dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink, ultimately achieving the desired heat transfer rate at any given time.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Takahashi, by employing a sensor for measuring the heat transfer through the thermal conductance element, said actuators controlling the compression on the thermal conductance element based on the measured heat transfer, as taught by Greyson, for the purpose of facilitating monitoring and operation of the thermal management system so as to enable the dynamic control of the rate of thermal transfer between the thermal conductor and the heat sink, ultimately achieving the desired heat transfer rate at any given time.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Cho, Applicant argues Cho does not teach using the actuator to compress the CNT to control heat transfer, but rather only talks about applying a load to the thermal switch.
Examiner respectfully traverses this argument. Cho explicitly teaches the actuator is variable, and states "the 'on' condition switch is characterized as a function of the applied load squeezing the switch closed" which is further shown in Fig. 7. Cho thus teaches an actuator that is "actuatable to as to provide varying compression" as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763